This suit was instituted by Mrs. Hutcheson, joined by her husband, to recover damages for the operation of a railroad on a street in front of her property. She avers the ownership of the property; and that the I.  G.N. Railroad, since it became the owner of the property in 1903, had changed its road from an ordinary street railway to a commercial enterprise and a part of a great system, and by reason of the heavy trains that were run over the tracks, causing vibration of the soil, disagreeable noises, smoke and cinders, renders the property less desirable for a residence. She also avers, in the alternative, that if she be mistaken in her view that plaintiff's cause of action accrued in 1903, when the I.  G.N.R.R. Co. commenced to operate said road, then plaintiff be given judgment for the difference between the value of her property at said date with the railroad as constructed there and with same not there, with interest on said award from that date until paid at 6 percent per annum, which said amount with interest plaintiff alleges to be $15,000. Plaintiff further prays that in the third alternative if neither of her said views as to her measure of damages are correct, and plaintiff's cause of action be held to have accrued when the road was operated and reconstructed by the Houston, Oak Lawn 
Magnolia Park R.R. Company, that she then be given judgment for the difference between the value of her land at such date, with the railroad as constructed there and were railroad not there, with 6 percent interest on same from that date, which amount plaintiff alleges to be $15,000. And in the fourth alternative plaintiff alleges that if she be mistaken in her three preceding views of her measure of damages, and if it be held that her cause of action accrued in 1891, when the Houston Belt  Magnolia Park R.R. Co., laid its tracks, and commenced its operation, that she be given judgment for the difference between the value of her said premises with the railroad there as constructed and were railroad not there, with interest *Page 475 
on same from that date at the rate of 6 percent per annum, which plaintiff alleges to be $15,000.
After having introduced her evidence in the case the court instructed a verdict against her, and judgment was rendered accordingly. This judgment was affirmed by the Court of Civil Appeals. In this we think there was error.
The Court of Civil Appeals seems to hold that by reason of the fact that the Houston Belt  Magnolia Park Railroad laid its tracks and commenced to run its trains by dummies or by light engines on Commerce Street in 1891, in front of plaintiff's property, and that the road was put in the hands of a receiver, and before it was sold out by the receiver the creditors were all invited to intervene in the suit and set up their claims, if any they had, and that as plaintiff failed to intervene in the suit and assert her claim, she therefore could not bring an action for damages.
It was proved that in 1891 the H., B.  M.P.R.R. Co. was granted a right of way over Commerce Street, which divides plaintiffs' property; that this was a short road and engaged principally in the carriage of passengers between the city and Magnolia Park; that a receiver was appointed of its property and the road and its property were sold by order of the court by the receiver. The property passed to the H.O.L.  M.P.R.R. Co., who operated it until 1901, when it was sold to the I.  G.N.R.R. Co. The operation of the H.B.  M.P.R.R. Co. was slight and dummy or light engines were used. When the H.O.L.  M.P.R.R. Co. took charge larger engines were used, and some freight was hauled over the road. When the I.  G.N.R.R. Co. became the possessor, the road was converted into a part of the system, and the company used it with great commercial engines for transportation of freight day and night, and there was evidence as to the depreciation in value by reason of the operation of that road.
We attach but little importance to the alternative prayers for relief. The first averment in the petition sets forth the cause of action and there is a prayer for the recovery of damages upon that. Then follows a prayer that if the plaintiff be not entitled to recover damages as first claimed, she have a recovery of damages from the first construction of the railroad. And so also as to the third and fourth alternative prayers. The alternative prayers, all being that if plaintiff was not entitled to recover upon her first allegations, then that she have a recovery for the construction and operation of the H., B.  M.P.R.R. Co., and so as to the other alternative prayers.
Now, since we think that the allegations in the petition preceding the first prayer stated a cause of action, it seems to us the other alternative prayers go out of the case. In her main allegation the plaintiff avers that the H., B.  M.P.R.R. Co. constructed a dummy line for the carriage of passengers, but that this did not damage her property, that this was put into the hands of a receiver and was sold and that at a sale of the property the H., O.L.  M.P.R.R. Co. became the owner who operated the road for the carriage of freight, using the usual locomotive engines for the purpose of moving *Page 476 
its cars — that this use was slight — and that subsequently the I.  G.N.R.R. Co. became the purchaser of said road and proceeded to operate it as a part of its great system and to run every day and night heavily laden trains which created vibrations and noises and obnoxious smoke and depreciated the value of the property in the sum of $15,000.
The case of Gulf, C.  S.F. Ry. Co. v. Necco (15 S.W. 1102) (which has never been officially reported, but which is a decision of this court), is authority for holding that while the construction and operation of a single track over a street in front of a man's property creates no damage, the construction of a multiplicity of tracks may become a nuisance, and the injured party is entitled to recover therefor. So we think that the slight operation of a single line of railroad may be so trivial that no person could be expected to sue for damages therefor, yet the use may become so constant and frequent as to severely impair the desirability of adjacent property as a place of residence. In Grossman v. Houston, O.L.  M.P. Co., 99 Tex. 641, it was held that where the increased burden of the business of a railroad company depreciated the value of the neighboring property the owner may bring suit and recover for the depreciation in the value of the property.
The Court of Civil Appeals held in this case that since the damages were originally inflicted by the H., B.  M.P.R.R. Co., and since the property of that company was sold in the receivership proceedings, and since all persons having claims against the company were ordered to present them to the court for the purpose of adjudication, and since Mrs. Hutcheson had never presented her claim, therefore she was barred as to past as well as future damages. This may do as to the damages to the corner lot caused by the prolongation of the railroad approaching its corner. But it will not do as to the damages caused by the I. 
G.N.R.R. Co. extending the business of the railroad by increase of traffic and running its trains day and night.
We are of opinion that the plaintiff is entitled to recover for the damage to her property by reason of the vibration, noise and smoke of the engines of the I.  G.N.R.R. Co., as alleged by her, or, at least, to have a jury pass upon the issues; and for this reason the judgment is reversed and the cause remanded.
Reversed and remanded.